           Case 16-15772-elf    Doc 72Filed 01/08/20 Entered 01/08/20 14:12:46           Desc Main
                                      Document      Page 1 of 1
                               UNITED STATES BANKRUTPCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


        IN RE:                                     Chapter 13
        SANDRA BROWN



                               Debtor              Bankruptcy No. 16-15772-ELF



                                                   ORDER

           AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

  Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

  orders previously entered are VACATED.




Date: January 8, 2020
                                        _________________________________
                                                    Eric L. Frank
                                                    Bankruptcy Judge

 William C. Miller, Trustee
 P.O. Box 1229
 Philadelphia, PA 19105

 Debtor’s Attorney:
 GEORGETTE MILLER
 335 EVESHAM AV

 LAWNSIDE, NJ 08045-


 Debtor:
 SANDRA BROWN

 248 GREEN AVENUE

 LANSDOWNE, PA 19050
